—

Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

Plaintiff,

)
)
)
)
v. ) Case No. 20-CR-35-CVE-1
)

TYMALK QUANE LOVE, )

)

Defendant. )

PLEA AGREEMENT PURSUANT TO
FEDERAL RULE OF CRIMINAL PROCEDURE 11(c)(1)(C)

The United States of America, by and through R. Trent Shores, United States
Attorney for the Northern District of Oklahoma, and Thomas E. Duncombe, Assistant
United States Attorney, and the defendant, Tymalk Quane Love, in person and through
counsel, M. Michael Arnett, respectfully inform the Court that they have reached the
following plea agreement, pursuant to Fed. R. Crim. P. 11(c)(1)(C).

1. Plea

The defendant agrees to enter voluntary pleas of guilty to the following:

Count Two — Drug Conspiracy, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C); and

Count Thirty-Five — Possession of a Firearm in Furtherance of a Drug Trafficking Crime,
in violation of 18 U.S.C. § 924(c)(1)(A)Q@),

as set forth in the Third Superseding Indictment in the instant case, Northern District of
Oklahoma, and admits to being in fact guilty as charged in the counts to which the

defendant is pleading guilty.

Revised 02-28-20 (I1cIC) T4
Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 2 of 18

2. Waiver of Constitutional Rights

The defendant understands that, by pleading guilty, the following constitutional
rights will be relinquished:

a. the right to be indicted if proceeding by Information;

b. the right to plead not guilty;

c. the right to be tried by a jury, or, if the defendant wishes and with the consent
of the Government, to be tried by a judge;

d. at trial, the defendant has the right to an attorney, and if defendant could not
afford an attorney, the Court would appoint one to represent the defendant;

e. the defendant has the right to assist in the selection of the jury;

f, during trial, the defendant would be presumed innocent, and a jury would be
instructed that the Government has the burden to prove the defendant guilty beyond a
reasonable doubt and by a unanimous verdict;

g. the defendant has the right to confront and cross-examine witnesses against
the defendant;

h. if desired, the defendant could testify on the defendant’s own behalf and
present witnesses in the defendant’s defense;

i. if the defendant did not wish to testify, that fact could not be used against the
defendant, and a jury would be so instructed;

j. if the defendant were found guilty after a trial, the defendant would have the
right to appeal that verdict to determine if any errors had been committed during trial that
would require either a new trial or a dismissal of the charges; and

k. at trial, the defendant would be entitled to have a jury determine beyond a
reasonable doubt any facts which may have the effect of increasing the defendant’s
mandatory minimum or maximum sentence.

1. any rights and defenses defendant may have under the Excessive Fines
Clause of the Eighth Amendment to the United States Constitution to the forfeiture of

? Th.

Revised 02-28-20
Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 3 of 18

property in this proceeding or any related civil proceeding, special or other assessment, and
any order of restitution.

By pleading guilty, the defendant will be giving up all of these rights. By pleading guilty,
the defendant understands that the defendant may have to answer questions posed to
defendant by the Court, both about the rights that the defendant will be giving up and the
factual basis for the defendant’s plea.

3. Appellate and Post-Conviction Waiver

In consideration of the promises and concessions made by the United States in this
plea agreement, the defendant knowingly and voluntarily agrees to the following terms:

a. The defendant waives the right to directly appeal the conviction and
sentence pursuant to 28 U.S.C. § 1291 and/or 18 U.S.C. § 3742(a); except that the
defendant reserves the right to appeal from a sentence that exceeds the statutory maximum;

b. The defendant expressly acknowledges and agrees that the United States
reserves all rights to appeal the defendant’s sentence as set forth in 18 U.S.C. § 3742(b),
and U.S. v. Booker, 543 U.S. 220 (2005); and

c. The defendant waives the right to collaterally attack the conviction and
sentence pursuant to 28 U.S.C. § 2255, including any assessment, forfeiture, restitution
order, the length of term of supervised release and any condition of supervised release,
except for claims of ineffective assistance of counsel.

The defendant expressly acknowledges that counsel has explained his appellate and

post-conviction rights; that the defendant understands his rights; and that the defendant

knowingly and voluntarily waives those rights as set forth above.

tywalll a
TYMALK QUANE LOVE

 

3 YA

Revised 02-28-20 —_—__
Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 4 of 18

4, Departure and Variance Waiver

In consideration of the promises and concessions made by the United States in this
plea agreement, the defendant knowingly and voluntarily agrees to the following:

a. the defendant agrees not to request, recommend, or file a motion seeking a
departure from the Guidelines range; and

b. the defendant agrees not to request, recommend, or file a motion seeking a
variance below the Guidelines range pursuant to the § 3553(a) factors.

5. Freedom of Information Act Waiver

The defendant waives ail rights, whether asserted directly or by a representative, to
request or to receive from any department ot agency of the United States any records
pertaining to the investigation or prosecution of this case including, without limitation, any
records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the
Privacy Act of 1974, 5 U.S.C. § 552a.

6. Rule 11 Rights Waiver

The defendant knowingly and expressly waives all of the rights afforded defendant
pursuant to the provisions of Rule 11(f) of the Federal Rules of Criminal Procedure. In
other words, after entry of a plea made pursuant to this plea agreement, and in consideration
thereof, the following shall be admissible against the defendant:

a. A plea of guilty which is later withdrawn or which the defendant seeks to
withdraw, unless done pursuant to Fed. R. Crim. P. 11(c)(1)(C);

b. Any statement made in the course of any proceeding under Rule 11 regarding
said plea of guilty;

c. Any statement made in the course of plea discussions with an attorney or
agent for the Government, or which were made pursuant to a proffer letter agreement,

4 «4
Revised 02-28-20 TE

Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 5 of 18

which result in a plea of guilty later withdrawn, unless done pursuant to Fed. R. Crim. P.

11(c)(1)(C).

7. Waiver of Right to Jury Trial on Sentencing Factors

The defendant, by entering this plea, also waives the right to have facts that
determine the offense level under the Sentencing Guidelines (including facts that support
any specific offense characteristic or other enhancement or adjustment) (1) charged in the
Third Superseding Indictment, (2) proven to a jury, or (3) proven beyond a reasonable
doubt. The defendant explicitly consents to have the sentence based on facts to be
established by a preponderance of the evidence before the sentencing judge pursuant to
United States v. Crockett, 435 F.3d 1305 (10th Cir. 2006), and United States v. Magallanez,
408 F.3d 672 (10th Cir. 2005), and to allow the Court to consider any reliable evidence
without regard to its admissibility at trial. The defendant explicitly acknowledges that his
‘plea to the charged offenses authorizes the Court to impose any sentence up to and
including the maximum sentence set forth in the United States Code. The defendant also
waives all challenges to the constitutionality of the Sentencing Guidelines.

8. Payment of Monetary Penalties

The defendant understands that the Court may impose a fine pursuant to the
Sentencing Guidelines. The defendant agrees, as a part of this agreement, to submit to
interviews by the United States Attorney’s Financial Litigation Unit regarding the
defendant’s financial status, and to complete and submit a financial statement, under oath,
not later than two weeks after the date of this plea agreement. The defendant understands

that, by law, interest accrues on any remaining balance of the debt.

Revised 02-28-20 —__
Defendant's Initials
* Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 6 of 18

That monetary penalties imposed by the Court will be (i) subject to immediate
enforcement as provided for in 18 U.S.C. Section 3613, and (ii) submitted to the Treasury
Offset Program so that any federal payment or transfer of returned property the defendant
receives may be offset and applied to federal debts but will not affect the periodic payment
schedule.

9. Forfeiture Agreement

The defendant agrees to the entry of a criminal forfeiture money judgment, pursuant
to 21 U.S.C. § 853, in the amount of $201,800, representing proceeds he obtained, directly
or indirectly, as a result of the offenses.

The defendant understands that he shall forfeit substitute property, up to the value
of the money judgment described above, if, by any act or omission of the defendant, the
property described above, or any portion thereof, cannot be located upon the exercise of
due diligence; has been transferred or sold to, or deposited with, a third party; has been
placed beyond the jurisdiction of the court; has been substantially diminished in value; or
has been commingled with other property which cannot be divided without difficulty.

The defendant understands that forfeiture is part of the sentence that will be imposed
in this case and waives any failure by the Court to advise him of this, pursuant to Rule
11(b)(1)(), at the time his guilty plea is accepted. The defendant further understands that,
pursuant to Rule 32.2(b)(4)(A), the order of forfeiture will become final as to the defendant

upon entry. The defendant waives notice of the forfeiture in the announcement of the

forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The defendant

6 a

Revised 02-28-20 __
Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 7 of 18

also waives all constitutional and statutory challenges in any manner (including direct
appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this plea agreement on any grounds, including that the forfeiture constitutes an excessive
fine or punishment.

10. Special Assessment

The defendant hereby agrees to pay the total amount required for the Special
Monetary Assessment ($100 per felony count) to the United States District Court Clerk
before the time of the sentencing hearing or as directed by the District Court.

11. Factual Basis and Elements

The elements that the United States must prove beyond a reasonable doubt in order
to convict under 21 U.S.C. §§ 846 and 841(b)(1)(C) are as follows:

a. Two or more persons agreed to violate the federal drug laws;

b. The defendant knew the essential object of the conspiracy;

c. The defendant knowingly and voluntarily involved himself in the conspiracy;
d. There was interdependence among the members of the conspiracy; and

e. The overall scope of the conspiracy involved a quantity of fentanyl; and

f. Some overt act in furtherance of the conspiracy was performed in the

Northern District of Oklahoma.

72

Revised 02-28-20
Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 8 of 18

The elements that the United States must prove beyond a reasonable doubt in order
to convict under 18 U.S.C. § 924(c)(1)(A)(i), using a Pinkerton! (or “coconspirator’”)
theory of liability, are as follows:

a. Defendant’s coconspirator committed drug trafficking crimes as charged;

b. Defendant’s coconspirator possessed a firearm in furtherance of those drug
trafficking crimes;

c. The possession of the firearms occurred in the Northern District of
Oklahoma;
d. The possession was in furtherance of a conspiracy in which both the

defendant and the coconspirator who possessed the firearm were a part; and

e. The coconspirator’s possession of the firearm was reasonably foreseeable to
the defendant.

In regard to the factual basis required by Federal Rule of Criminal Procedure
11(b)(3), the defendant agrees and stipulates that there is a factual basis for the pleas of
guilty and relieves the United States of any further obligation to adduce such evidence.

The defendant TYMALK QUANE LOVE, admits knowingly, willfully and
intentionally committing or causing to be committed the acts constituting the crimes
alleged in Counts Two and Thirty-Five in the instant case, and confesses to the Court that
the defendant is, in fact, guilty of such crimes.

I, TYMALK QUANE LOVE, admit that from as early as January

2018 to as late as February 2019, I knowingly, intentionally, and willfully

conspired with my codefendants, Anthony Ward Irving, Casey Joe

Eastwood, and others not named here, including the person described in the

Third Superseding Indictment as the “Facilitator,” to distribute and to possess
with intent to distribute 500 grams or more of a mixture and substance

 

1 Pinkerton v. United States, 328 U.S. 640 (1946).

Revised 02-28-20 Tye

Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 9 of 18

containing a detectable amount of methamphetamine. I acknowledge that
methamphetamine is a Schedule II controlled substance. During the same
time period I knowingly, intentionally, and willfully conspired with the same
people to distribute and to possess with intent to distribute heroin. I
acknowledge that heroin is a Schedule I controlled substance.

During the conspiracy, I was an inmate inside Oklahoma Department
of Corrections facilities. My role in the conspiracy included organizing the
activities of the other members and coordinating the shipment of, payment
for, and distribution of, methamphetamine and heroin. I used cellular
telephones while in prison to communicate with my coconspirators, even
though as a DOC inmate I was not allowed to possess cellular telephones.

During the conspiracy, Irving lived in Arizona and helped provide
large quantities of drugs to be redistributed. Eastwood lived in Arkansas and
helped redistribute the drugs to end-users. I coordinated with Irving and
Eastwood, and I instructed the “Facilitator” when and where to go to obtain,
pay for, and distribute drugs. Because the “Facilitator” lived in Tulsa during
the conspiracy, I acknowledge that at least one overt act in furtherance of the
conspiracy was performed in the Northern District of Oklahoma. J and my
coconspirators acted together for our shared mutual benefit, specifically to
profit off the sale of controlled substances.

Additionally, I admit that from approximately January to February
2019, I conspired with the “Facilitator” to distribute and to possess with
intent to distribute fentanyl. I acknowledge that fentanyl is a Schedule II
controlled substance. I used cell phones to communicate with the
“Facilitator” from prison about when and in what manner pills laced with
fentanyl would be shipped to the “Facilitator’s” house in Tulsa from the
source of the pills in Mexico. I knew that the pills contained controlled
substances, and the “Facilitator” and I both took part in the conspiracy for
our shared mutual benefit, specifically to profit off the sale of controlled
substances.

During the course of and in furtherance of the drug conspiracy in
Count One, my coconspirator, the “Facilitator,” possessed the firearm listed
in Count Thirty-Five. Specifically, the “Facilitator” possessed the firearm on
approximately January 31, 2018, to protect methamphetamine and drug
proceeds from possible theft. I acknowledge that this. means my
coconspirator possessed the firearm in furtherance of a drug trafficking
crime. My coconspirator’s possession of the firearm on that date in

9 Te

Revised 02-28-20 ee
Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 10 of 18

furtherance of a drug trafficking crime and in furtherance of the drug
conspiracy in Count One was reasonably foreseeable to me.

 

 

Ty mall Lew q- 7-21
TY K QUANE LOVE Date
Defendant

12. Further Prosecution

The United States shall not initiate additional criminal charges against the defendant
in the Northern District of Oklahoma that, as of the date of the defendant’s acceptance of
this agreement, arise from its investigation of the defendant’s actions and conduct giving
rise to the instant Third Superseding Indictment, save and except crimes of violence and
criminal acts involving violations investigated by the United States Internal Revenue
Service. The defendant understands, however, that this obligation is subject to all
“Limitations” set forth below, and that the United States Attorney’s Office for the Northern
District of Oklahoma is free to prosecute the defendant for any illegal conduct (ée.,
violation of federal criminal laws) not discovered by or revealed to the Government during
its investigation or occurring after the date of this agreement.

13. Dismissal of Remaining Counts

If the Court finds the defendant’s pleas of guilty to be freely and voluntarily made
and accepts the pleas, then the United States will move, at the appropriate time, to dismiss
the remaining counts in the instant case, if any, as to this defendant.

Except as provided in Fed. R. Crim. P. 11(c)(1)(C), if the defendant’s guilty pleas
are rejected, withdrawn, vacated, or reversed at any time, the United States will be free to

prosecute the defendant for all charges of which it then has knowledge, and any charges

10 Th

Revised 02-28-20 ee
Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 11 of 18

that have been dismissed will be automatically reinstated or may be re-presented to a grand
jury with jurisdiction over the matter. In such event, the defendant hereby waives any
objections, motions or defenses based upon the applicable statute of limitations, the Speedy
Trial Act, or constitutional restrictions as to the time of bringing such charges.

14. Acceptance of Responsibility

Provided the defendant clearly demonstrates acceptance of responsibility, the
United States agrees to recommend a two-level reduction in offense level pursuant to
U.S.S.G. § 3El1.1. The United States agrees to file a motion recommending that the
defendant receive an additional one-level reduction pursuant to U.S.S.G. § 3E1.1(b) if the
defendant is otherwise eligible therefor. The sentencing judge is in a unique position to
evaluate the acceptance of responsibility, and the Court’s determination will provide the
final approval or disapproval of any Section 3E1.1 point level reduction for timely
acceptance of responsibility.

The obligations of the Government herein relative to acceptance of responsibility
are contingent upon the defendant's continuing manifestation of acceptance of
responsibility as determined by the United States. If the defendant falsely denies, or makes
conflicting statements as to, his involvement in the crimes to which he is pleading, falsely
denies or frivolously contests relevant conduct that the Court determines to be true,
willfully obstructs, or attempts to obstruct or impede the administration of justice as
defined in U.S.S.G. § 3C1.1, or perpetrates or attempts to perpetrate crimes while awaiting

sentencing, or advances false or frivolous issues in mitigation, the United States expressly

11 /
Revised 02-28-20

Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 12 of 18

reserves the right to withdraw any recommendation regarding acceptance of responsibility
without breaching the agreement.

15. Sentence

a. Imprisonment

The defendant acknowledges that under 21 U.S.C. §§ 846 and 841(b)(1)(C), the
maximum statutory sentence is 20 years’ imprisonment and a fine of not more than
$1,000,000.

The defendant acknowledges that under 18 U.S.C. § 924(c)(1)(A)(i), the minimum
mandatory statutory sentence is 5 years’ imprisonment, to be served consecutively to any
other sentence, and the maximum statutory sentence is life imprisonment and a fine of
$250,000.

b. Supervised Release

Additionally, the defendant is aware that, if imprisonment is imposed, the Court
shall include as part of the sentence on Count Two a requirement that the defendant be
placed on a term of supervised release after imprisonment of at least 3 years.

The defendant is additionally aware that, if imprisonment is imposed, the Court shall
include as part of the sentence on Count Thirty-Five a requirement that the defendant be
placed on a term of supervised release of not more than 5 years.

If the term of supervised release for any count of conviction is revoked, the
defendant may be imprisoned for an additional term not to exceed the term of imprisonment

authorized in 18 U.S.C. § 3583(e)(3) for the offense of conviction, with no credit being

12 TZ,

Revised 02-28-20 —_—__
Defendant's Initials
. Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 13 of 18

given for any time served while on supervised release. Further, the Court may impose
another term of supervised release following any term of imprisonment imposed for a
violation of supervised release conditions, and this term of supervised release may not
exceed the term of supervised release originally authorized by statute for the offense of
conviction less any term of imprisonment that was imposed upon revocation of supervised
release (18 U.S.C. § 3583(e) and (h)). If a second or subsequent term of supervised release
is revoked, the Court may impose another term of imprisonment not to exceed the
difference between any imprisonment imposed for a prior revocation of supervised release
for the offense of conviction and the term of imprisonment authorized pursuant to 18
U.S.C. § 3583(e)(3). Accordingly, the original term of imprisonment when combined with
any term of imprisonment arising from revocations of supervised release may result in a
total amount of imprisonment greater than the statutory maximum term for the offense of
conviction.

Cc. Guidelines

The defendant is aware that the Sentencing Guidelines promulgated pursuant to the
Sentencing Reform Act of 1984 at 18 U.S.C. § 3551 through § 3742, and 28 U.S.C. § 991
through § 998, are advisory. The district courts, while not bound to apply the Sentencing
Guidelines, must consult those Guidelines and take them into account when sentencing.
See 18 U.S.C.A. § 3553(a). The sentence imposed in federal court is without parole.

Nothing in this plea agreement, save and except any stipulations contained herein,
limits the right of the United States to present to the Court or Probation Office, either orally

13 TL

Revised 02-28-20 —
Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 14 of 18

or in writing, any and all facts and arguments relevant to the defendant’s sentence that are
available to the United States at the time of sentencing. The defendant acknowledges
hereby that relevant conduct, that is, conduct charged in any dismissed count and all other
uncharged related criminal activities, will be used in the Sentencing Guidelines calculation.
The United States reserves its full opportunity to speak pursuant to Rule 32(i)(4)(A) (ii) of
the Federal Rules of Criminal Procedure. The defendant further understands that the
sentence to be imposed upon the defendant will be determined solely by the sentencing
judge.

16. Stipulations

The defendant and the United States stipulate and agree as follows:

a. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the appropriate disposition in this
case is a sentence of 10 years’ incarceration, with 5 years of that term of incarceration to
be served consecutively to any other term of incarceration. The parties have considered
various factors in fashioning this sentence, including the defendant’s repeated course of
conduct as alleged in the Third Superseding Indictment; the defendant’s personal
background, including a number of prior criminal convictions; the defendant’s prominent
role in the conspiracy relative to the roles of other participants; the strength of the evidence;
the fact that a trial in this matter would likely be time-consuming and involve the
preparation and presentation by the government of potentially hundreds of exhibits, to
include physical evidence, evidence of financial transactions, recorded phone

conversations, and text message conversations; judicial economy; and the interests of

14

Revised 02-28-20 7t
Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 15 of 18

justice. For these reasons, a sentence of 10 years’ incarceration, with 5 years of that term
of incarceration to be served consecutively to any other term of incarceration, meets the
sentencing goals for this type of case and this defendant. The parties agree upon this
sentence regardless of any advisory Sentencing Guidelines calculations.

b. The parties agree that the defendant may withdraw his plea of guilty in the
event that the Court rejects the plea agreement.

c. Having been fully apprised by defense counsel of defendant’s right to seek
compensation pursuant to Public Law 105-119, the defendant WAIVES any and all such
right and stipulates that defendant is not a “prevailing party” in connection with this case.

17. Limitations

This plea agreement shall be binding and enforceable upon the Office of the United
States Attorney for the Northern District of Oklahoma, but in no way limits, binds or
otherwise affects the rights, powers, duties or obligations of any state or local law
enforcement agency, administrative or regulatory authorities, civil or administrative
enforcement, collection, bankruptcy, adversary proceedings or suits which have been or
may be filed by any governmental entity, including without limitation, the Internal
Revenue Service, the Tax Division of the Department of Justice and the trustee in
bankruptcy.

18. Breach of Agreement

In the event either party believes the other has failed to fulfill any obligations under

this agreement, then the complaining party shall, in its discretion, have the option of

15 Tye

Revised 02-28-20 —_—_
Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 16 of 18

petitioning the Court to be relieved of its obligations herein. Whether or not a party has
completely fulfilled all of its obligations under this agreement shall be determined by the
Court in an appropriate proceeding at which any disclosures and documents provided by
either party shall be admissible and at which the complaining party shall be required to
establish any breach by a preponderance of the evidence. The defendant hereby WAIVES
any right under Rule 11(d) and (e) of the Federal Rules of Criminal Procedure to withdraw -
from defendant’s plea and this agreement, save and except under circumstances where the
Court rejects the plea agreement under Rule 11(c)(5), except for the limited reasons
outlined above in this paragraph, and except as provided in Fed. R. Crim. P. 11(c)(1)(C).
Except as provided in Fed. R. Crim. P. 11(c)(1)(C), in the event that TYMALK
QUANE LOVE, after entry of pleas of guilty, unsuccessfully attempts to withdraw the
defendant’s pleas of guilty, the United States may continue to enforce the agreement but
will no longer be bound by any particular provision in this agreement. This provision will
not have any continued vitality if it is determined by the Court that the United States acted

in bad faith to bring about the attempted withdrawal of plea.

16 ve

Revised 02-28-20 —_—__
Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 17 of 18

 

19. Conclusion

No agreements, representations, or understandings have been made between the

parties in this case, other than those which are explicitly set forth in this plea agreement

and the Plea Agreement Supplement that the United States will file in this case (as is

routinely done in every case, even though there may or may not be any additional terms)

and none will be entered into unless executed in writing and signed by all of the parties.

SO AGREED:

R. TRENT SHORES
UNITED STATES ATTORNEY

fh

THOMAS E. DUNCOMBE
Assistant United States Attorney

 
 
 

 

 
 

—

™M. MICHAEL ARNETT
Attorney for Defendant

Nya lle bev
TYMALK QUANE LOVE
Defendant

Revised 02-28-20

 

 

 

 

Dated
CF
Dated f
lo - AL\
Dated
17 TL

Defendant's Initials
Case 4:20-cr-00035-CVE Document 116 Filed in USDC ND/OK on 06/09/21 Page 18 of 18

.

I have read this agreement and carefully reviewed every part of it with my attorney.
I understand it, and I voluntarily agree to it. Further, I have consulted with my attorney
and fully understand my rights with respect to sentencing which may apply to my case. No
other promises or inducements have been made to me, other than those contained in this
pleading. In addition, no one has threatened or forced me in any way to enter into this

agreement. Finally, I am satisfied with the representation of my attorney in this matter.

 

 

“Tura avr Q~ 4-2
TYMALKK QUANE LOVE Dated
Defendant

I am counsel for the defendant in this case. I have fully explained to the defendant
the defendant’s rights with respect to the pending Third Superseding Indictment. Further,
I have reviewed the provisions of the Sentencing Guidelines and Policy Statements and I
have fully explained to the defendant the provisions of those Guidelines which may apply
in this case. I have carefully reviewed every part of this plea agreement with the defendant.
To my knowledge, the defendant’s decision to enter into this agreement is an informed and

voluntary one.

ZEKE | C2-2 DB)
AM. MICHAEL ARNETT Dated “ i
Counsel for the Defendant

18

Revised 02-28-20 ee
Defendant's Initials
